Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 11/05/2020, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


II. CLAIM REJECTIONS - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill US 20160020047 in view of Zielazek et al. US 20200315254.

Consider claim 1. Hill discloses a detection apparatus (see fig 1 [0012] press button switch with LCD display) comprising: 
a cover ([0012] plastic housing); 
a plurality of touch sensors (fig 3 [0014] four capacitive sensors are shown) configured to output a detection signal based on contact [0052] capacitive sensors determine whether gesture/swipe input is received); and
 a controller (processor) configured to acquire the detection signal ([111] processor deduce intended direction of gesture); 
wherein the controller is configured to detect contact on the cover based on the detection signal ([111] processor deduce intended direction of gesture. Determines direction /swipe direction. 
The processor is able to calculate the intended gesture direction by comparing the amplitude input of all four capacitive sensors); and 
wherein the controller is configured to judge whether input of a predetermined pattern (fig 16 and 18 gesture/swipe up down left right)  is provided based on time variable data of the detection signal outputted by each touch sensor from when the contact starts until the contact ends (see fig 16 which shows various different swipe gestures  and fig  17 which shows a flowchart of the device and how recognized gestures are mapped to different functions [0111] calculate intended gesture based on amplitude of four capacitive sensors e.g. left to right, right to left, up to down, or down to up etc.).
Although the gestures and swipes can be performed on the device cover, Hill does not explicitly disclose contact on the cover.
Zielazek however discloses contact on the cover (see figs. 8-11 [0030] sensor elements 16A-D comprises conductive areas on a PCB or on inner surface of housing 12 [0033] finger touch is detected at or a few millimeters above the surface of the device. [0041] predefined sequence sliding gesture [0042] see table).
Hill contains a "base" device/method of touch sensitive input device.  Zielazek contains a "comparable" device/method of touch sensitive input device that has been improved in the same way as the claimed invention.  The known "improvement" of Zielazek could have been applied in the same way to the "base" device/method of Hill and the results would have been predictable and resulted in contact on the cover. Furthermore, both Hill and Zielazek use and disclose similar functionality (i.e., sensing touch inputs via capacitive sensors) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Zielazek provide the benefit of allowing a user to make touch inputs without the complexity and expensive cost of a traditional touch display [0004]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 2. Hill as modified by Zielazek disclose the detection apparatus of claim 1, wherein the input of the predetermined pattern includes slide input (Hill fig 16 and 18. Zielazek fig 4-11 [0042] see table).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Hill as modified by Zielazek disclose the detection apparatus of claim 1, wherein as a distance from a position where the cover is contacted to each touch sensor is shorter, each touch sensor is configured to output a larger signal as the detection signal (Hill [0111] If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right).

Consider claim 4. Hill as modified by Zielazek disclose the detection apparatus of claim 2, wherein as a distance from a position where the cover is contacted to each touch sensor is shorter, each touch sensor is configured to output a larger signal as the detection signal (Hill [0111] If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right).

Consider claim 5. Hill as modified by Zielazek disclose the detection apparatus of claim 1, wherein the controller is configured to judge whether the input of the predetermined pattern is provided based on a trajectory associating a magnitude of the detection signal outputted by each touch sensor with time as a parameter (Hill [0111] processor compares amplitude of all four capacitive sensors. If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 6. Hill as modified by Zielazek disclose the detection apparatus of claim 2, wherein the controller is configured to judge whether the input of the predetermined pattern is provided based on a trajectory associating a magnitude of the detection signal outputted by each touch sensor with time as a parameter (Hill [0111] processor compares amplitude of all four capacitive sensors. If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 


Consider claim 7. Hill as modified by Zielazek disclose the detection apparatus of claim 3, wherein the controller is configured to judge whether the input of the predetermined pattern is provided based on a trajectory associating a magnitude of the detection signal outputted by each touch sensor with time as a parameter (Hill [0111] processor compares amplitude of all four capacitive If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 


Consider claim 8. Hill as modified by Zielazek disclose the detection apparatus of claim 4, wherein the controller is configured to judge whether the input of the predetermined pattern is provided based on a trajectory associating a magnitude of the detection signal outputted by each touch sensor with time as a parameter(Hill [0111] processor compares amplitude of all four capacitive sensors. If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 


 Consider claim 9. Hill as modified by Zielazek disclose the detection apparatus of claim 5, wherein the controller is configured to judge whether the input of the predetermined pattern is provided based on a degree of similarity between a trajectory acquired in advance by input of the predetermined pattern and a trajectory acquired when input targeted for judgment of provision of the input of the predetermined pattern is provided (see Zielazek [0037] [0041] predefined sequences to seek a match . if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 10. Hill as modified by Zielazek disclose the detection apparatus of claim 6, wherein the controller is configured to judge whether the input of the predetermined pattern is provided based on a degree of similarity between a trajectory acquired in advance by input of the predetermined pattern and a trajectory acquired when input targeted for judgment of provision of the input of the predetermined pattern is provided (see Zielazek [0037] [0041] predefined sequences to seek a match . if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 


Consider claim 11. Hill as modified by Zielazek disclose the detection apparatus of claim 7, wherein the controller is configured to judge whether the input of the predetermined pattern is provided based on a degree of similarity between a trajectory acquired in advance by input of the predetermined pattern and a trajectory acquired when input targeted for judgment of provision of the input of the predetermined pattern is provided (see Zielazek [0037] [0041] predefined sequences to seek a match . if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 


Consider claim 12. Hill as modified by Zielazek disclose the detection apparatus of claim 8, wherein the controller is configured to judge whether the input of the predetermined pattern is provided based on a degree of similarity between a trajectory acquired in advance by input of the predetermined pattern and a. trajectory acquired when input targeted for judgment of provision of the input of the predetermined pattern is provided (See Zielazek [0037] [0041] predefined sequences to seek a match . if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 

Claim 13 is rejected for similar reasons to claim 1.
Claim 14 is rejected for similar reasons to claim 2.
Claim 15 is rejected for similar reasons to claim 3.
Claim 16 is rejected for similar reasons to claim 5.

Claim 17 is rejected for similar reasons to claim 1 and a non-transitory computer-readable medium storing a detection program that, when executed by a processor (Hill [0005] processor [0029] software [0047-0048] software programming. [0125][0128] fig 21 processor 760 and computer program product 705 [0135 0137] implemented via hardware or software)

Claim 18 is rejected for similar reasons to claim 2.
Claim 19 is rejected for similar reasons to claim 3.
Claim 20 is rejected for similar reasons to claim 5.








III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lio US 20100033423 discloses portable electronic device with capacitive sensors around a display. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 06/30/2021Primary Examiner, Art Unit 2692